IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs January 24, 2012

       BRIAN DEWAYNE BREWINGTON V. STATE OF TENNESSEE

              Direct Appeal from the Criminal Court of Sumner County
                      No. 1115-2009     Dee David Gay, Judge


                  No. M2011-00752-CCA-R3-PC - Filed April 5, 2012


Brian Dewayne Brewington (“the Petitioner”) filed for post-conviction relief from his
convictions of two counts of aggravated child neglect, two counts of child neglect, and the
resulting sentence of twenty-five years. He alleges that he received ineffective assistance of
counsel at trial and at sentencing. After an evidentiary hearing, the post-conviction court
denied relief, and this appeal followed. Upon our careful review of the record, we affirm the
judgment of the post-conviction court.

                   Tenn. R. App. P. 3 Appeal as of Right; Judgment
                            of the Criminal Court Affirmed

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which N ORMA M CG EE O GLE and
R OBERT W. W EDEMEYER, JJ., joined.

Lawren B. Lassiter, Gallatin, Tennessee, for the appellant, Brian Dewayne Brewington.

Robert E. Cooper, Jr., Attorney General & Reporter; Benjamin A. Ball, Assistant Attorney
General; L. Ray Whitley, District Attorney General; Sallie Wade Brown, Assistant District
Attorney General; for the appellee, State of Tennessee.

                                         OPINION

                          Factual and Procedural Background

       The Petitioner and his wife, Brenda Faye Brewington, were jointly indicted and tried
before a jury on two counts of aggravated child neglect and two counts of child neglect
stemming from their treatment of their four children, all of whom were five years old or
younger at the time. The jury convicted the Petitioner as charged and the trial court
sentenced him to serve twenty-five years at one hundred percent. This Court affirmed the
Petitioner’s convictions and sentence on direct appeal. State v. Brenda Faye Brewington, No.
M2007-01725-CCA-R3-CD, 2009 WL 142321, at * 12 (Tenn. Crim. App. Jan. 21, 2009).
The Petitioner subsequently filed a petition for post-conviction relief on the grounds that he
received ineffective assistance of counsel at trial and at sentencing.

       In order to place the Petitioner’s claim into context, we repeat here the summary of
the proof adduced at trial as set forth in the decision rendered on the Petitioner’s direct
appeal.

       Jill Ashworth testified that she was supervisor with Child Protective Services.
       On December 29, 2005, she received a referral regarding the defendants,
       which alleged that the defendants were engaged in environmental and
       nutritional neglect of their children. On January 4, 2006, Mrs. Ashworth and
       another case worker, Amber Spann, went to the defendants’ home. Mrs.
       Brewington answered the door. After Mrs. Ashworth explained the purpose
       of the visit, Mrs. Brewington became visibly angry and “yelled for Mr.
       Brewington.” Mr. Brewington came to the door. Mr. Brewington told Mrs.
       Ashworth that he was employed with the Sheriff’s Department and allowed the
       caseworkers inside the home.

               Mrs. Ashworth testified that once she entered the living room of the
       defendants’ home, she observed “massive amounts of trash” piled up,
       including toys, clothes, old food, and a pizza box containing insect casings.
       She also saw that the defendants’ three-year-old son, Bryson, was not clothed
       and [was] “running through the rooms.” After Mrs. Ashworth inquired into
       the whereabouts of the defendants’ other children, she was told that their five-
       year-old daughter, Katarina, was at school, and Ashley and Madison, the
       defendants’ youngest children, were in their room. Mrs. Ashworth recounted
       that she had to climb over piles of toys, clothes, and stuff in the hallway in
       order to reach Ashley and Madison’s room. When she saw Ashley and
       Madison, she observed that they were both lying in separate cribs without
       sheets, and they were not moving. Mrs. Ashworth observed more stuff piled
       in their cribs with them. When she approached both children, she could see
       that their eyes moved back and forth but otherwise they did not move.
       According to Mrs. Ashworth, Madison, who was eleven months old at the
       time, looked like a skeleton. Mrs. Ashworth recalled that she asked Mrs.
       Brewington if Madison had been to a doctor. Although Mrs. Brewington told
       Mrs. Ashworth that Madison had been to a doctor when she was six months
       old, Mrs. Ashworth later discovered that Madison had not seen a doctor since
       birth.



                                             -2-
        Mrs. Ashworth testified that after she saw the condition of the children
and the home, she explained to the defendants the next steps the Department
of Children’s Services (DCS) would take. At this time, Mr. Brewington
became concerned that he would lose his job with the Sheriff’s Department.
Mrs. Ashworth testified that she made the decision to have Ashley and
Madison transported immediately to the emergency room of the hospital. Mrs.
Ashworth stated that once they arrived in the emergency room waiting area,
Mrs. Brewington put down Madison’s car seat and “roaches just came out
everywhere.” Mrs. Ashworth also noted that roaches crawled out of Ashley’s
clothes while she was being held. According to Mrs. Ashworth, Madison did
not make a sound while being examined. Madison, who was eleven months
old at the time of the examination, weighed ten pounds six ounces. Mrs.
Ashworth recalled that Madison’s birth weight was a little over eight pounds.
Mrs. Ashworth stated that Ashley, who was two years old at the time, was also
examined. Ashley could not get out of a sitting position when a doctor tried
to get her to walk.

        Mrs. Ashworth testified that while at the hospital a safety plan was
formulated which allowed for reunification of the children with the defendants.
However, the safety plan was changed later because of the circumstances of
the case. Mrs. Ashworth recalled that the day after the children were removed,
she went to the defendants’ house to take pictures. Mrs. Ashworth noted that
the condition inside the house had not changed. Mrs. Ashworth said that she
observed a “lot of mice activity,” and heard rustling noises coming from the
piles of trash in the kitchen. After taking a number of pictures, Mrs. Ashworth
left the house and called law enforcement authorities because the conditions
in the home were so bad. Mrs. Ashworth testified that she had a meeting with
the defendants. At this time, Mrs. Brewington informed DCS that she did not
think her children needed medical attention. Mr. Brewington continued to
voice his concerns about losing his job, filing for bankruptcy, and medical care
being too expensive even though he carried insurance for the family. Mrs.
Ashworth said she took pictures of Madison. She recounted that Madison had
very little hair and what hair she had was dry and brittle. Madison’s rib cage
was visible and she had very little muscle tone in her back or legs. Madison
had difficulty holding her head up.

       On cross-examination, Mrs. Ashworth acknowledged that the medical
examination for Ashley and Madison took approximately fifteen minutes and
the doctor did not prescribe any medication but said they needed food. Mrs.
Ashworth also acknowledged that she did not notice any bug bites on the
children at the time of the examination.


                                      -3-
        Sergeant Rickey Troup of the Gallatin Police Department testified that
he went out to investigate the defendants’ residence after receiving a call from
DCS. Sergeant Troup recalled that he talked with the defendants and they did
not appear concerned about the well-being of their children. According to
Sergeant Troup, the defendants gave him written consent to enter and search
their home. Sergeant Troup testified that he took numerous photographs of the
home and described the photographs entered into evidence. As Sergeant
Troup walked through the house, he observed that various rooms in the house
were filled with trash and filth, including bug cocoons, empty beverage cans,
used paper plates, dirty clothes, and spoiled food. The floor of the house was
not visible because of the trash, and the odor inside was so strong that Sergeant
Troup threw up several times in the first five minutes of being inside the
house. There were cockroaches and a large number of used diapers containing
feces throughout the house. Sergeant Troup noted that he saw a spoiled diaper
on top of baby formula.

       Sergeant Troup testified that when he entered the kitchen, cockroaches
scurried over the overflowing trash. Dead cockroaches, mouse droppings, and
spilled and spoiled food were in the refrigerator and throughout the kitchen.
Cockroaches were also found in the bathroom, along with dirty rags. Sergeant
Troup saw that the bathtub and toilet were covered in mold and mildew.
Sergeant Troup also noted that he had to crawl over trash to get to the
bedrooms. He observed that the baby beds did not have linens and the lights
were not working in the children’s bedrooms. He also observed mice in the
children’s bedrooms. The dresser and walls were covered with crayon
drawings. There were nails and screws on the floor and milk jugs containing
spoiled and molded milk were on the shelves.

       Sergeant Donald Bandy testified that he went with Sergeant Troup to
search the defendants’ home. He testified similarly to Sergeant Troup
regarding the conditions of the defendants’ home. Sergeant Bandy noted that
he videotaped the investigation of the home while Sergeant Troup took
pictures. Sergeant Bandy noted that the odor and sight inside of the house was
foul and overwhelming for him. The videotape of the investigation of the
defendants’ house was entered into evidence and shown to the jury without
audio. Several individuals testified as the custodians of records from the
defendants’ places of employment. They testified that Mr. Brewington was
employed with the Sheriff’s Office as a correction officer and had health
insurance for his family while Mrs. Brewington was employed at Walmart.




                                       -4-
        Dolota Pittman testified that she was a former foster care case manager
with DCS. She recalled that she originally had the defendants’ children
removed from the defendants’ home and placed them with the children’s
paternal grandparents. However, later the children were placed in foster care.
Mrs. Pittman recalled that Katarina and Bryson were taken to get eye exams
and Bryson needed glasses. Mrs. Pittman stated that a permanency plan
meeting was held with the defendants present at the meeting. Mrs. Pittman
said that adoption was discussed as part of the plan and that the defendants did
not appear “overly concerned” with someone adopting their children.
However, Mr. Brewington indicated that he was very concerned about losing
his job. According to Mrs. Pittman, she was in “shock” when she first saw
Madison. Madison did not have any teeth although she was eleven months old
and she was wearing newborn diapers and clothes sizes zero to three months.
Mrs. Pittman said that she saw a marked difference in Ashley and Madison’s
health after a month of being in foster care. They both gained weight and
appeared happier and friendlier. On cross-examination, Mrs. Pittman
acknowledged that she was not aware of any particular health problems the
children had when they came into DCS custody. She also acknowledged that
the children came into DCS custody [i]n January but the physical examinations
were not performed on the children until January 25.

       Foster parent Tammy Linerode testified that she cared for the
defendants’ four children for almost five months following their removal from
the defendants’ home. According to Mrs. Linerode, Katarina, who was in
kindergarten, was “way behind” in class and had a decayed front tooth.
Bryson had not received all of his shots. Bryson was delayed and was placed
in a special prekindergarten program. Bryson’s speech was poor, and he was
not potty trained. Ashley could barely walk even though she was two years
old. She was very “stiff-legged” and preferred to be carried. Ashley had little
hair and was thin and “strawy.” She was not potty trained. She needed glasses
and had to be placed in a speech therapy program because she could not speak.
Madison weighed thirteen pounds and had turned one year old when she
arrived at the Linerode home. She could barely lift her head or pick up food.
Madison had very little hair and she had not received her immunization shots.
Mrs. Linerode testified that while the children stayed in her home they made
progress. Katarina learned to read and write her name. Bryson “thrived” at
school. Ashley started to walk around much more and talked continually.
Madison was able to sit and pull herself up. She also gained weight.

        Linda Boyers, Executive Director of the Gallatin Day Care Centers,
testified that she had to feed Madison with a bottle in contrast to other one year


                                       -5-
olds who could drink out of “sippy” cups or straws. Madison was very tiny
and weak. She could not use her arms and legs. Madison needed extensive
care. Mrs. Boyers testified similarly to Mrs. Pittman and Mrs. Linerode
regarding Madison’s weight, hair, and size. Mrs. Boyers noted that Madison
was placed in physical therapy and did not make noises or speak for some
time. Eventually she progressed into solid foods, gained weight, and became
a “miracle baby.” Mrs. Boyers testified that when Ashley arrived at the center
her teeth were terrible and she had brittle hair. She wore sizes nine to twelve
months even though she was two years old and she walked like a one year old.
She did not talk and had poor eyesight. According to Mrs. Boyers, Ashley had
a “haunted look in her eye” and her stomach could not accept normal food at
first. She was initially fearful of having her diaper changed. Josie Davis,
another center director, testified similarly as to the children’s initial condition
at the day care center and the progress made with each child.

       Misty Ann Donoho testified that she was Katarina’s kindergarten
teacher for the school year 2005-06. She recalled that at the beginning of the
school year, Katarina was sent home because she had a severe case of lice.
Katarina also lacked social and communication skills, was pale, appeared to
be tired all the time, and was often dressed in dirty clothes. Mrs. Donoho
noted that Katarina was allowed a free breakfast and a discounted lunch at
school. Mrs. Donoho said she thought it odd that Mrs. Brewington would stay
with Katarina in the morning and share Katarina’s breakfast offered by the
school. Mrs. Donoho said that she saw a marked difference in Katarina’s
accomplishments and behavior in school after Katarina was placed in foster
care.

       Sherri England testified that she worked at the Sumner County Health
Department. She recalled that she consulted with the defendants regarding the
diets of their children. At the time, the defendants were informed that their
children’s diets were inadequate as to their nutritional intake.

      Dr. David Goldberg testified that he was the emergency room physician
when Ashley and Madison were first examined on January 4, 2006. According
to Dr. Goldberg, two-year-old Ashley was excessively thin, weak, and
developmentally delayed. Ashley’s weight had not progressed as it would in
a normal two year old. At birth, Ashley weighed eight pounds and five ounces
and upon examination she weighed nineteen pounds and five ounces. Ashley
had not received all of the typical vaccinations for a two year old. Although
Mrs. Brewington maintained that Ashley was fine and not having any
problems, Dr. Goldberg’s examination revealed that Ashley was not alert and


                                        -6-
       active, and she was not able to walk like a normal two year old. Dr. Goldberg
       noted that Ashley could sit up and feed herself. Dr. Goldberg diagnosed
       Ashley with “marasmus,” which is a form of starvation where the “proteins in
       the muscles are burned for energy” because the person is not getting enough
       food to eat. Dr. Goldberg said that marasmus can lead to death. When asked,
       Dr. Goldberg agreed that if Ashley had not been fed there was a substantial
       risk of death.

              Dr. Goldberg testified that Madison was missing hair which was
       uncommon for a normal eleven month old girl. Madison had severe muscle
       wasting in her legs, thinner than normal arms and legs, protruding ribs, and
       was underweight. At birth, Madison weighed eight pounds and upon
       examination she weighed ten pounds and six ounces. Dr. Goldberg found her
       to be well below normal range of height and weight for children her age. Dr.
       Goldberg diagnosed Madison with “marasmus” and moderately severe diaper
       rash. According to Dr. Goldberg, Madison was suffering more severely from
       marasmus than Ashley and if left untreated her condition would have led to
       death. Madison could not sit up and was not alert. Dr. Goldberg opined that
       he expected Madison to have suffered some decrease in her eventual brain
       function as a result of starvation. On cross-examination, Dr. Goldberg
       acknowledged that his examination did not find any other serious medical
       conditions.

               Dr. Victoria Rundus, a pediatrician treating Ashley and Madison,
       testified that she first saw Ashley and Madison in February of 2006. Based on
       her review of the medical records, Dr. Rundus expressed the same medical
       concerns as Dr. Goldberg. According to Dr. Rundus, Ashley and Madison’s
       health issues and delayed development stemmed from not being properly fed.
       Dr. Rundus said that Ashley and Madison would have died if they continued
       on the same course of not being fed.

Id. at *1-5. On the basis of this proof, the jury found both the Petitioner and Mrs.
Brewington guilty of two counts of child neglect as to Bryson and Katarina, Class E felonies,
and two counts of aggravated child neglect as to Ashley and Madison, Class A felonies. Id.
at *5. The trial court subsequently sentenced the Petitioner and Mrs. Brewington each to an
aggregate sentence of twenty-five years. Id.

       In his post-conviction claim for relief, the Petitioner alleged that his lawyer (“Trial
Counsel”), who represented him both in the criminal case and in the juvenile court
proceedings that preceded the criminal trial, was ineffective in numerous respects and that
the Petitioner was thereby prejudiced. Before this Court, the Petitioner focuses on his claims


                                             -7-
that Trial Counsel was ineffective in failing to file a motion to sever his trial from that of his
wife; failing to seek a competency evaluation of the Petitioner; failing to adduce rebuttal
medical testimony; failing to communicate adequately with the Petitioner; and failing to
prepare adequately for the sentencing hearing.

       At the post-conviction hearing, Trial Counsel testified that he had significant
experience in cases involving child welfare issues. He had represented “[a]t least 3,000”
defendants in criminal matters and had participated in “[t]housands” of trials.

       Trial Counsel was appointed to represent the Petitioner. Trial Counsel also
represented the Petitioner in the termination of parental rights proceedings in juvenile court.
As such, he attended the depositions and thereby obtained the benefit of additional discovery
that was not available in the criminal case. As to the strength of the State’s case, Trial
Counsel testified, “I have never seen stronger evidence in a criminal case that I’ve been
involved with.” Nevertheless, when Trial Counsel showed the Petitioner the photographs of
the children, the Petitioner “didn’t really have all that much of a reaction.” Trial Counsel
added, “at no point did he seem to grasp the gravity of this case.” Nor did the Petitioner
seem concerned about what had happened. Indeed, Trial Counsel explained that, during a
period of several months prior to trial, Trial Counsel did not know where his client was.
Although he tried to telephone the Petitioner, the number he had been provided was
“disconnected.” The Petitioner did not contact him. Trial Counsel nevertheless continued
to prepare for trial. As the trial date approached, he traveled to the Petitioner’s home to seek
him out. Trial Counsel added that he met with the Petitioner independently on several
occasions and jointly with his codefendant and her counsel on several occasions.

        Although Trial Counsel asked the Petitioner to provide him with the names of
witnesses who would be helpful, the Petitioner never did so. Trial Counsel spoke with the
Petitioner’s mother, the grandmother of the subject children, and determined that she did not
want to testify. Moreover, Trial Counsel determined that, based on their conversation, she
would not be a beneficial witness. Trial Counsel spoke to one other relative, whom he did
not remember. He also spoke with the guardian ad litem who had been appointed to the
children. He testified, “Based upon my having done the Juvenile Court case, I did not think
there were any witnesses that I could present that would aid in the defense of [the Petitioner]
in this case.”

       Trial Counsel filed a motion in limine regarding the videotape that law enforcement
made of the Petitioner’s home. Although the trial court ruled that the video would be
admitted, Trial Counsel was successful in having redacted the audio portion of the video
(which included the sounds of Sergeant Troup vomiting). Trial Counsel also filed a motion
in limine to exclude photographs of the children, but the trial court denied the motion.


                                               -8-
       As to trial strategy, Trial Counsel testified, “the only thing that I believed that could
effectively be done in front of the jury was to minimize the damage with regard to the State’s
overwhelming proof.” He added:

       Of all the jury trials I’ve done, this is probably the one for which I have the
       least second-guessing because it was my considered belief that after watching
       the jury’s reaction to the photographs that were shown on the first day of trial,
       that nothing I said after that point was going to make any difference at all to
       the jury.

        The State made several plea offers, which Trial Counsel conveyed to the Petitioner.
One offer was for seventeen years, which Trial Counsel “strongly encouraged” the Petitioner
to consider. The Petitioner rejected the offer. Trial Counsel added, “I don’t think I’ve ever
spoken more forcefully with a client than I did with [the Petitioner] on the importance of him
seriously considering the State’s offer.” He clarified that he “conveyed to [the Petitioner]
in the strongest possible terms every offer that the State made and strongly encouraged him
to consider those offers.”

        Trial Counsel acknowledged that he did not adduce any medical proof at trial in
rebuttal to the testimony of Doctors Goldberg and Rundus. He explained: “I did not believe
that based upon the depositions of the doctors, their testimony in Juvenile Court, my review
of the medical records, that I could find an expert that would refute their testimony.” He
added, “I talked to a number of doctors, and I didn’t feel that I could find anyone who would
refute that based upon their view of Dr. Rundus’ credentials.” He also stated, “I have never
seen stronger expert testimony than those doctors provided. And, again, I’ve done these
cases before; I did not feel that I could find an expert at any price who could refute what they
were saying.”

         As to sentencing, Trial Counsel testified that he discussed the issues with the
Petitioner and told him what he would be doing at the hearing. As to his preparation, he
stated: “I reviewed the aggravating and mitigating factors. I went over those with him, as
I recall. I had, again, spoken with his mother. Tried to obtain something that I felt was
mitigating evidence that I could present and was able to come up with no mitigating evidence
at all.”

       On cross-examination, Trial Counsel stated that he met with the Petitioner several
times during the juvenile court proceedings. He also acknowledged that the Petitioner’s
seeming lack of understanding of the gravity of his situation was “very unusual.” He was
“concerned” about the Petitioner’s mental health status, but explained that “after [he]
received the report that was done by Dr. Pestrak out of the Juvenile Court Proceeding, [he]


                                              -9-
didn’t feel that there was anything in that report that would warrant a forensic evaluation to
be requested of [the trial court].” He later clarified that Dr. Pestrak had performed a
psychological evaluation of the Petitioner as part of the juvenile court proceedings to
terminate parental rights.

       Trial Counsel acknowledged that he did not go through all of the State’s evidence with
the Petitioner, explaining that the Petitioner had already seen or heard it during the juvenile
court proceedings. He stated that he met the Petitioner once or twice at his office and also
in court during the juvenile court proceedings. Trial Counsel also met with the Petitioner at
the Petitioner’s house on the Friday before trial. He added, “I never heard a single solitary
thing from [the Petitioner]. I had to track him down.”

        He testified that he spoke with the law enforcement officers that were involved in the
case. He reviewed the medical records of the children that were generated after they were
taken from the home to the hospital emergency room. Dr. Rundus testified in juvenile court
that the youngest child “would have died absent intervention.” Trial Counsel stated that Dr.
Rundus rendered this medical opinion “to a 100 percent of medical certainty.” Trial Counsel
spoke with the Petitioner during the juvenile court proceedings “about how compelling that
testimony was after he heard it in Juvenile Court.”

       Trial Counsel stated that a severance of the codefendants would have benefitted the
Petitioner but that he did not think there was a legal basis for the trial court to grant a
severance. He also stated that the Petitioner wanted to testify at trial and that they discussed
whether he should:

       I told him that I thought the crucial question that the jury was going to want to
       have the answer to was, how on earth could you let it get to the point that we
       saw in the pictures? And that if he couldn’t reasonably give an answer to that
       question that in my opinion nothing he said was going to make any difference.
       He indicated to me he did not feel he could answer that question, and based
       upon that, indicated that he declined to testify.

       Trial Counsel acknowledged that he had been shown photographs of the children that
showed them happy and smiling. Asked why he did not use those photographs on the
Petitioner’s behalf, he responded,

              I very carefully watched because I was aware of what the [State’s]
       photos were going to show. I very carefully watched the jury as each and
       every photo was shown. It was – I have done murder cases where I saw less
       horror on jurors[’] faces than I saw with regard to those photos. And the


                                              -10-
       conditions that those photos showed, were not conditions that happened in a
       day or two. Those were conditions that had to accumulate over months of
       neglect. I didn’t believe that showing happy, smiling children in the past was
       going to in any way diminish the impact of the State’s proof. In fact, it was my
       opinion, that it might make it worse.

And as to why he did not try to admit photographs of the house after it had been cleaned up,
Trial Counsel testified, “[i]n my opinion, that would not benefit [the Petitioner], but would
hurt him because that would show that they could have cleaned it up prior to the removal of
the children and simply didn’t.”

        Trial Counsel acknowledged that he did not discuss the pre-sentence report with the
Petitioner or what the Petitioner should or should not say in conjunction with its preparation.
He did meet with the Petitioner after it was prepared and went over it with him prior to the
sentencing hearing. Trial Counsel tried to get family members to come to the sentencing
hearing and speak on the Petitioner’s behalf but “none were willing to do so.” The Petitioner
testified at the sentencing hearing.

        The Petitioner testified at the post-conviction hearing that Trial Counsel was
appointed to him on the day he was arraigned. He met with Trial Counsel that day. He had
previously met with Trial Counsel several months earlier in conjunction with the juvenile
court proceedings. The Petitioner stated that he lived at the same residence during the entire
time period at issue. Although his home phone “was active during that time frame off and
on,” he and his wife eventually “just settled with the cell phones.” The Petitioner testified
that he “recalled” giving Trial Counsel his cell phone number but could not “say for sure.”

       He met with Trial Counsel at Trial Counsel’s office at some point between March and
July of 2006. According to the Petitioner, Trial Counsel “was trying to get [him] to take a
deal” but the Petitioner “was turning it down.” They reviewed some of the photographs that
had been taken at the Petitioner’s house, but the Petitioner did not recall reviewing a video.
He met with Trial Counsel at the courthouse on the next settlement date in September 2006.
He turned down another plea bargain offer. Another settlement date was set in November.
In November, the matter was set for trial on May 1 through 3, 2007. The next time the
Petitioner saw Trial Counsel was April 30, 2007, at the Petitioner’s house. There were no
communications during the interim.

       Asked why he had no communications with Trial Counsel during the interim, the
Petitioner responded,

             I was pretty much arrogant (sic). I trusted the system. I trusted in a
       lawyer. I didn’t know what I needed to do. What questions I should ask or

                                             -11-
       any of that. So I believed I had a lawyer that was doing the job, and I trusted
       at that.

The Petitioner also testified that Trial Counsel never discussed with him any defenses that
would be presented at trial and did not rehearse his examinations with him in the event he
chose to take the stand. He did not recall discussions about developing expert medical
testimony, about severing his trial from that of his wife, or about suppressing the statement
he made to law enforcement.1 The last offer he received was sixteen years. This offer was
made on the second day of trial, and he rejected it.

      After he was convicted, the only time the Petitioner saw Trial Counsel was “for a few
minutes” on the night before the sentencing hearing. By that time, the presentence report had
been completed.

      The Petitioner acknowledged that he had not given Trial Counsel a list of potential
witnesses to testify on his behalf.

       After considering this proof, the post-conviction court ruled from the bench. The
court specifically accredited Trial Counsel’s credibility over that of the Petitioner. The post-
conviction judge, who had also presided over the trial, determined that Trial Counsel had not
been deficient in any respect. Rather, “[i]t was [the Petitioner’s] attitude . . . that created
problems in this case.” The judge continued: “I find that [Trial Counsel] did an incredible
job of dealing with what he had to do here. . . . It was not an ordinary case because [of] the
subject matter but secondly it was not an ordinary case because [of] the overwhelming
evidence that he had to deal with.” The post-conviction court concluded, “there’s no need
to look at prejudice because I find no deficiency” and denied the Petitioner’s claim for relief.




                                                  Analysis

                                            Standard of Review

       Relief pursuant to a post-conviction proceeding is available only where the petitioner
demonstrates that his or her “conviction or sentence is void or voidable because of the
abridgment of any right guaranteed by the Constitution of Tennessee or the Constitution of
the United States.” Tenn. Code Ann. § 40-30-103 (2006). To prevail on a post-conviction
claim of a constitutional violation, the petitioner must prove his or her allegations of fact by


       1
           Trial Counsel testified that the videotape of the Petitioner’s statement was not played at trial.

                                                     -12-
“clear and convincing evidence.” Tenn. Code Ann. § 40-30-110(f) (2006). See Momon v.
State, 18 S.W.3d 152, 156 (Tenn. 1999). This Court will not overturn a post-conviction
court’s findings of fact unless the preponderance of the evidence is otherwise. Pylant v.
State, 263 S.W.3d 854, 867 (Tenn. 2008); Sexton v. State, 151 S.W.3d 525, 531 (Tenn. Crim.
App. 2004). We will defer to the post-conviction court’s findings with respect to the
witnesses’ credibility, the weight and value of their testimony, and the resolution of factual
issues presented by the evidence. Momon, 18 S.W.3d at 156. With respect to issues raising
mixed questions of law and fact, however, including claims of ineffective assistance of
counsel, our review is de novo with no presumption of correctness. See Pylant, 263 S.W.3d
at 867-68; Sexton, 151 S.W.3d at 531.

                                Ineffective Assistance of Counsel

         The Sixth Amendment to the United States Constitution and article I, section 9 of the
Tennessee Constitution guarantee a criminal defendant the right to representation by counsel
at trial.2 Both the United States Supreme Court and the Tennessee Supreme Court have
recognized that this right is to “reasonably effective” assistance, which is assistance that falls
“within the range of competence demanded of attorneys in criminal cases.” Strickland v.
Washington, 466 U.S. 668, 687 (1984); see also Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn.
1975). The deprivation of effective assistance of counsel at trial presents a claim cognizable
under Tennessee’s Post-Conviction Procedure Act. See Tenn. Code Ann. § 40-30-103;
Pylant, 263 S.W.3d at 868.

        In order to prevail on a claim of ineffective assistance of counsel, the petitioner must
establish two prongs: (1) that counsel’s performance was deficient and (2) that the deficient
performance prejudiced the defense. See Strickland, 466 U.S. at 687; Goad v. State, 938
S.W.2d 363, 370 (Tenn. 1996). The petitioner’s failure to establish either prong is fatal to
his or her claim of ineffective assistance of counsel. Goad, 938 S.W.2d at 370. Accordingly,
if we determine that either prong is not satisfied, we need not consider the other prong. Id.

        To establish the first prong of deficient performance, the petitioner must demonstrate
that his lawyer’s “acts or omissions were so serious as to fall below an objective standard of
‘reasonableness under prevailing professional norms.’” Vaughn v. State, 202 S.W.3d 106,
116 (Tenn. 2006) (quoting Strickland, 466 U.S. at 688)). Our Supreme Court has explained
that:




       2
         The Sixth Amendment right to counsel is applicable to the States through the Fourteenth
Amendment to the United States Constitution. See Gideon v. Wainwright, 372 U.S. 335, 342 (1963); State
v. Howell, 868 S.W.2d 238, 251 (Tenn. 1993).

                                                -13-
       [T]he assistance of counsel required under the Sixth Amendment is counsel
       reasonably likely to render and rendering reasonably effective assistance. It
       is a violation of this standard for defense counsel to deprive a criminal
       defendant of a substantial defense by his own ineffectiveness or incompetence.
       Defense counsel must perform at least as well as a lawyer with ordinary
       training and skill in the criminal law and must conscientiously protect his
       client’s interest, undeflected by conflicting considerations.

Baxter, 523 S.W.2d at 934-35 (quoting Beasley v. United States, 491 F.2d 687, 696 (6th Cir.
1974)). When a court reviews a lawyer’s performance, it “must make every effort to
eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s
conduct, and to evaluate the conduct from the perspective of counsel at that time.” Howell
v. State, 185 S.W.3d 319, 326 (Tenn. 2006) (citing Strickland, 466 U.S. at 689).
Additionally, a reviewing court “must be highly deferential and ‘must indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable professional
assistance.’” State v. Honeycutt, 54 S.W.3d 762, 767 (Tenn. 2001) (quoting Strickland, 466
U.S. at 689). We will not deem counsel to have been ineffective merely because a different
strategy or procedure might have produced a more favorable result. Rhoden v. State, 816
S.W.2d 56, 60 (Tenn. Crim. App. 1991). We recognize, however, that “deference to tactical
choices only applies if the choices are informed ones based upon adequate preparation.”
Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992) (citing Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982)).

       As to the prejudice prong, the petitioner must establish a “reasonable probability that
but for counsel’s errors the result of the proceeding would have been different.” Vaughn,
202 S.W.3d at 116 (citing Strickland, 466 U.S. at 694). “A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.
“That is, the petitioner must establish that his counsel’s deficient performance was of such
a degree that it deprived him of a fair trial and called into question the reliability of the
outcome.” Pylant, 263 S.W.3d at 869 (citing State v. Burns, 6 S.W.3d 453, 463 (Tenn.
1999)). “A reasonable probability of being found guilty of a lesser charge . . . satisfies the
second prong of Strickland.” Id.

        Turning to the instant case, it is clear that the evidence does not preponderate against
the post-conviction court’s findings. Similarly, the Petitioner has failed to demonstrate by
clear and convincing evidence that Trial Counsel’s performance was either deficient or that
the Petitioner suffered any prejudice from Trial Counsel’s assistance. With reference to the
Petitioner’s specific claims in this appeal, the proof demonstrated that Trial Counsel made
a tactical decision about whether to file a motion to sever the Petitioner’s trial from that of
his codefendant wife. In rejecting a similar contention, a panel of this Court emphasized that


                                              -14-
“[t]his court has repeatedly held that we cannot second-guess a tactical and strategic choice
made by trial counsel unless those choices were uninformed because of inadequate
preparation.” Kenneth J. Jones v. State, No. M2007-00397-CCA-R3-PC, 2008 WL 271909,
at *7 (Tenn. Crim. App. Feb. 1, 2008) (citing Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982);
Alley v. State, 958 S.W.2d 138, 149 (Tenn. Crim. App. 1997)). The record in this case
demonstrates that Trial Counsel engaged in adequate preparation and made an informed
decision not to seek a severance.

          As to the Petitioner’s contention that Trial Counsel should have requested a
competency evaluation, there is simply no proof demonstrating that a forensic evaluation was
either necessary or would have benefitted the Petitioner. Likewise, as to the Petitioner’s
contention that Trial Counsel should have presented rebuttal medical proof, there is no proof
in the record demonstrating that such proof was available. We emphasize that, when a
petitioner alleges that his or her lawyer was ineffective by failing to adduce certain proof at
trial, it is incumbent upon the petitioner to adduce that proof at the post-conviction hearing.
We reiterate:

                When a petitioner contends that trial counsel failed to discover,
       interview, or present witnesses in support of his defense, these witnesses
       should be presented by the petitioner at the evidentiary hearing. As a general
       rule, this is the only way the petitioner can establish that (a) a material witness
       existed and the witness could have been discovered but for counsel’s neglect
       in his investigation of the case, (b) a known witness was not interviewed, (c)
       the failure to discover or interview a witness inured to his prejudice, or (d) the
       failure to have a known witness present or call the witness to the stand resulted
       in the denial of critical evidence which inured to the prejudice of the petitioner.
       It is elementary that neither a trial judge nor an appellate court can speculate
       or guess on the question of whether further investigation would have revealed
       a material witness or what a witness’s testimony might have been if introduced
       by defense counsel. The same is true regarding the failure to call a known
       witness. In short, if a petitioner is able to establish that defense counsel was
       deficient in the investigation of the facts or calling a known witness, the
       petitioner is not entitled to relief from his conviction on this ground unless he
       can produce a material witness who (a) could have been found by a reasonable
       investigation and (b) would have testified favorably in support of his defense
       if called. Otherwise, the petitioner fails to establish the prejudice requirement
       mandated by Strickland v. Washington.

Black v. State, 794 S.W.2d 752, 757-58 (Tenn. Crim. App. 1990) (footnote omitted). See
also Pylant v. State, 263 S.W.3d 854, 869 (Tenn. 2008) (“To succeed on a claim of


                                              -15-
ineffective assistance of counsel for failure to call a witness at trial, a post-conviction
petitioner should present that witness at the post-conviction hearing.”).

        In the instant case, although the Petitioner alleged that Trial Counsel was ineffective
in failing to present witnesses on his behalf at trial and/or sentencing, and particularly failed
to rebut the expert medical proof with expert defense proof, the Petitioner called no such
witnesses at the post-conviction hearing. Accordingly, he cannot prevail on these claims of
ineffective assistance of counsel.

       As to the Petitioner’s claim that Trial Counsel failed to communicate with him
adequately, the proof established that the Petitioner was avoiding Trial Counsel and not that
Trial Counsel was failing to prepare for trial. The proof is also wholly inadequate to
establish that Trial Counsel failed to perform adequately with respect to sentencing.

      In short, the Petitioner has failed to substantiate any of his claims with credible proof.
Accordingly, we hold that the Petitioner is not entitled to post-conviction relief.

                                          Conclusion

       For the foregoing reasons, the Petitioner has failed to establish that he is entitled to
post-conviction relief. Therefore, we affirm the judgment of the post-conviction court
denying relief.




                                            _________________________________
                                            JEFFREY S. BIVINS, JUDGE




                                              -16-